Exhibit 10.1

  

SUBSCRIPTION AGREEMENT

 

in connection with

 

PERVASIP CORP.

 

25,000,000 shares

 



 
 

INSTRUCTIONS TO SUBSCRIPTION AGREEMENT

 

 

NAME OF SUBSCRIBER:___________________________________________

 

 

SECURITIES OFFERED: 25,000,000 shares of Common Stock:

 

Pervasip Corp.

75 South Broadway, Suite 400

White Plains, New York 10601

 

 

 

IMPORTANT INSTRUCTIONS FOR COMPLETION:

 

 

1.COMPLETE YOUR NAME ABOVE; and

 

2.PROVIDE THE NUMBER OF SHARES TO BE PURCHASED AND ALL INFORMATION REQUESTED ON
PAGES 10 AND 11, AND COMPLETE THE INVESTOR QUESTIONNAIRE ATTACHED AS ANNEX A;
and

 

3.SIGN THE AGREEMENT IN THE APPROPRIATE PLACE ON PAGE 11 AND ANNEX A IN THE
APPROPRIATE PLACE ON PAGE 14; and

 

4.MAKE YOUR CHECK PAYABLE TO “PERVASIP CORP.” OR WIRE FUNDS PURSUANT TO SECTION
1.3 BELOW; and

 

5.DELIVER THE ORIGINAL SUBSCRIPTION AGREEMENT WITH CHECK (IF WIRE INSTRUCTIONS
ARE NOT REQUESTED) TO THE COMPANY AT THE FOLLOWING ADDRESS:

 

Pervasip Corp.

75 South Broadway, Suite 400

White Plains, New York 10601

Attention: Paul Riss

Telephone No.: (212) 404-7633

 

 
 

SUBSCRIPTION AGREEMENT

 

 

This Subscription Agreement (the “Agreement”) is executed by the undersigned
(the “Subscriber”) in connection with the offering (the “Offering”) by Pervasip
Corp., a New York corporation (the “Company”), of 25,000,000 shares (the
“Shares”) of Common Stock, par value $.001 per share, of the Company (the
“Common Stock”).

 

 

SECTION 1

 

1.1Subscription: The Subscriber, intending to be legally bound, hereby
irrevocably subscribes for and agrees to purchase the number of Shares indicated
on Page 10 hereof on the terms and conditions described herein.

 

1.2Payment for Purchase: PAYMENT FOR THE SHARES SHALL BE BY WIRE TRANSFER OR
CHECK PAYABLE TO: “PERVASIP CORP.” and delivered to the Company, together with
an original executed copy of this Agreement.

 

 

SECTION 2

 

2. Acceptance or Rejectio:

 

(a)The Subscriber understands and agrees that the Company reserves the right to
reject this subscription for the Shares in whole or in part in any order, if, in
its reasonable judgment, it deems such action in the best interest of the
Company, notwithstanding prior receipt by the Subscriber of notice of acceptance
of the Subscriber’s subscription.

 

(b)In the event of rejection of this subscription, or in the event the sale of
the Shares is not consummated by the Company for any reason (in which event this
Agreement shall be deemed to be rejected), this Agreement and any other
agreement entered into between the Subscriber and the Company relating to this
subscription shall thereafter have no force or effect and the Company shall
promptly return or cause to be returned to the Subscriber the purchase price
remitted to the Company by the Subscriber in exchange for the Shares.

 

SECTION 3

 

3.Subscriber Representations and Warranties :The Subscriber hereby acknowledges,
represents and warrants to, and agrees with, the Company and its affiliates as
follows:

 

(a)The Subscriber is acquiring the Shares for the Subscriber’s own account as
principal, not as a nominee or agent, for investment purposes only, and not with
a view to, or for, resale, distribution or fractionalization thereof in whole or
in part and no other person has a direct or indirect beneficial interest in such
shares. Further, the Subscriber does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
shares to be acquired hereunder.

 

(b)The Subscriber acknowledges the Subscriber’s understanding that the offering
and sale of the Shares is intended to be exempt from registration under the
Securities Act by virtue of Section 4(2) of the Securities Act of 1933, as
amended (the “Securities Act”), and the provisions of Regulation D promulgated
thereunder (“Regulation D”). In furtherance thereof, the Subscriber represents
and warrants to and agrees with the Company and its affiliates as follows:

 

(i)The Subscriber realizes that the basis for the Regulation D exemption may not
be present, if, notwithstanding such representations, the Subscriber has in mind
merely acquiring the Shares for a fixed or determinable period in the future, or
for a market rise, or for sale if the market does not rise. The Subscriber does
not have any such intentions;

 

(ii)The Subscriber has the financial ability to bear the economic risk of the
Subscriber’s investment, has adequate means for providing for the Subscriber’s
current needs and personal contingencies and has no need for liquidity with
respect to the Subscriber’s investment in the Company; and

 

(iii)The Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the prospective
investment. If other than an individual, the Subscriber also represents it has
not been organized for the purpose of acquiring the Shares.

 

(c) The Subscriber represents and warrants to the Company as follows:

 

(i)The Subscriber has been given the opportunity for a reasonable time prior to
the date hereof to ask questions of, and receive answers from, the Company or
its representatives concerning the terms and conditions of this offering, and
other matters pertaining to this investment, and has been given the opportunity
for a reasonable time prior to the date hereof to obtain such additional
information in connection with the Company in order for the Subscriber to
evaluate the merits and risks of purchase of the Shares, to the extent the
Company possesses such information or can acquire it without unreasonable effort
or expense; and

 

(ii)The Subscriber has not been furnished with any oral representation or oral
information in connection with the offering of the Shares; and

 

(iii)The Subscriber has determined that the Shares are a suitable investment for
the Subscriber and that at this time the Subscriber can bear a complete loss of
the Subscriber’s investment; and

 

(iv)The Subscriber is not relying on the Company or its affiliates with respect
to economic considerations involved in this investment; and

 

(v)The Subscriber realizes that it may not be able to resell readily any of the
securities comprising the Shares purchased hereunder because (A) there may only
be a limited public market for any such securities and (B) none of such
securities have been registered under the Securities Act or any state “blue sky”
laws; and

 

(vi)The Subscriber understands that the Company has the absolute right to refuse
to consent to the transfer or assignment of the Shares, if such transfer or
assignment does not comply with applicable state and federal securities laws;
and

 

(vii)No representations or warranties have been made to the Subscriber by the
Company, or any officer, employee, agent, affiliate or subsidiary of the
Company, other than the representations of the Company in this Agreement; and

 

(viii)The Subscriber and the Subscriber’s attorney, accountant, representative
and/or tax advisor, if any (collectively, the “Advisors”), have received the
documents, if any, requested by the Subscriber, have carefully reviewed them and
understand the information contained therein, and the Subscriber and the
Advisors, if any, prior to the execution of this Agreement, have had access to
the same kind of information which would be available in a registration
statement filed by the Company under the Securities Act; and

 

(ix)All documents, records, and books pertaining to the investment in the Shares
have been made available for inspection by the Subscriber and the Advisors, if
any; and

 

(x)In evaluating the suitability of an investment in the Company, the Subscriber
has not relied upon any representation or other information (oral or written)
other than as stated in the documents, if any, requested by the Subscriber or
answers to questions so furnished to the Subscriber or the Advisors by the
Company; and

 

(xi)The Subscriber is unaware of, is no way relying on, and did not become aware
of the offering of the Shares through or as a result of, any form of general
solicitation or general advertising including, without limitation, any article,
notice, advertisement or other communication published in any newspaper,
magazine or similar media or broadcast over television or radio, in connection
with the offering and sale of the Shares and is not subscribing for Shares and
did not become aware of the offering of the Shares through or as a result of any
seminar or meeting to which the Subscriber was invited by, or any solicitation
of a subscription by, a person not previously known to the Subscriber in
connection with investments in securities generally; and

 

(xii)The Subscriber has taken no action which would give rise to any claim by
any person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the transactions contemplated hereby; and

 

(xiii)The Subscriber and the Advisors have such knowledge and experience in
financial, tax, and business matters, and, in particular, investments in
securities, so as to enable them to utilize the information made available to
them in connection with the offering of the Shares to evaluate the merits and
risks of an investment in the Shares and the Company and to make an informed
investment decision with respect thereto; and

 

(xiv)The Subscriber is acquiring the Shares solely for such Subscriber’s own
account for investment and not with a view to resale or distribution thereof, in
whole or in part. The Subscriber has no agreement or arrangement, formal or
informal, with any person to sell or transfer all or any part of the securities
comprising the Shares subscribed for hereunder; and the Subscriber has no plans
to enter into any such agreement or arrangement; and

 

(xv)The Subscriber must bear the substantial economic risks of the investment in
the Shares offered hereby indefinitely because none of the Shares may be sold,
hypothecated or otherwise disposed of unless subsequently registered under the
Securities Act and applicable state securities laws or an exemption from such
registration is available. Legends shall be placed on the Shares subscribed for
hereunder to the effect that they have not been registered under the Securities
Act or applicable state securities laws and appropriate notations thereof will
be made in the Company’s stock books. Stop transfer instructions will be placed
with the transfer agent of the securities comprising the Shares subscribed for
hereunder; and

 

(xvi)Within five day after receipt of a request from the Company, the Subscriber
will provide such information and deliver such document as may reasonably be
necessary to comply with any and all laws and ordinances to which the Company is
subject; and

 

(xvii)The foregoing representations, warranties and agreements shall survive the
sale of the Shares and acceptance by the Company of the Subscriber’s
subscription.

 

 

SECTION 4

 

The Company represents and warrants to the Subscriber as follows:

 

4.1Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of New York and has all requisite corporate power and authority to carry
on its business as now conducted and as proposed to be conducted. The Company is
duly qualified to transact business and is in good standing in each jurisdiction
in which the failure to so qualify would have a material adverse effect on the
business or properties of the Company and its subsidiaries taken as a whole. The
Company to its knowledge is not the subject of any pending or threatened
investigation or administrative or legal proceeding by the Internal Revenue
Service or the Securities and Exchange Commission that have not been disclosed.

 

4.2Authorization. All corporate action on the part of the Company, its officers,
directors and shareholders necessary for the authorization, execution and
delivery of this Agreement, the performance of all obligations of the Company
hereunder and the authorization, issuance (or reservation for issuance) and
delivery of the Shares being sold hereunder have been taken, and this Agreement
constitutes a valid and legally binding obligation of the Company, enforceable
in accordance with its terms.

 

4.3Valid Issuance of Securities. The securities comprising the Shares, when
issued, sold and delivered in accordance with the terms hereof for the
consideration expressed herein, will be validly issued, and, based in part upon
the representations of the Subscriber in this Agreement, will be issued in
compliance with all applicable U.S. federal and state securities laws.

 

4.4Selling Efforts in Regard to this Transaction. The Offering is not part of a
plan or scheme to evade the registration provisions of the Securities Act.

 

4.5No Conflicts. The execution and delivery of this Agreement and the
consummation of the issuance of the Securities and the transactions contemplated
by this Agreement do not and will not conflict with or result in a breach by the
Company of any of the terms or provisions of, or constitute a default under, any
indenture, mortgage, deed of trust or other instrument to which the Company is a
party or by which it or any of its properties or assets are bound, or any
existing applicable decree, judgment or order of any court, Federal or State
regulatory body, administrative agency or other governmental body having
jurisdiction over the Company or any of its properties or assets.

 

4.6Compliance with Laws. As of the date hereof, the conduct of the business of
the Company complies in all material respects with all material statutes, laws,
regulations, ordinances, rules, judgments, orders or decrees applicable thereto.
The Company has not received notice of any alleged violation of any statute,
law, regulations, ordinance, rule, judgment, order or decree from any
governmental authority. The Company shall comply with all applicable securities
laws with respect to the sale of the Shares.

 

4.7Litigation. There is no action, suit or proceeding before or by any court or
governmental agency or body, domestic or foreign, now pending or, to the
knowledge of the Company, threatened, against or affecting the Company, or any
of its properties, which could reasonably be expected to result in any material
adverse change in the business, financial condition or results of operations of
the Company, or which could reasonably be expected to materially and adversely
affect the properties or assets of the Company.

 

SECTION 5

 

5.1 Indemnity. The Subscriber agrees to indemnify and hold harmless the Company,
its officers and directors, employees and its affiliates and each other person,
if any, who controls any thereof, against any loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any litigation commenced or threatened or any claim whatsoever) arising out of
or based upon any false representation or warranty or breach or failure by the
Subscriber to comply with any covenant or agreement made by the Subscriber
herein or in any other document furnished by the Subscriber to any of the
foregoing in connection with this transaction.

 

5.2 Modification. Neither this Agreement nor any provisions hereof shall be
waived, amended, modified, discharged or terminated except by an instrument in
writing signed by the party against whom any waiver, amendment, modification,
discharge or termination is sought.

 

5.3Notices. Any notice, demand or other communication which any party hereto may
be required, or may elect, to give to anyone interested hereunder shall be in
writing and shall be deemed given when (a) deposited, postage prepaid, in a
United States mail letter box, registered or certified mail, return receipt
requested, addressed to such address as may be given herein, or (b) delivered
personally, to the other party hereto at their address set forth in this
Agreement or such other address as a party hereto may request by notifying the
other party hereto.

 

5.4 Counterparts. This Agreement may be executed through the use of separate
signature pages or in any number of counterparts, and each of such counterparts
shall, for all purposes, constitute one agreement binding on all parties,
notwithstanding that all parties are not signatories to the same counterpart.

 

5.5Binding Effect. Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties and their heirs, executors,
administrators, successors, legal representatives and assigns. If the Subscriber
is more than one person, the obligation of the Subscriber shall be joint and
several and the agreements, representations, warranties and acknowledgments
herein contained shall be deemed to be made by and be binding upon each such
person and his heirs, executors, administrators and successors.

 

5.6Entire Agreement. This Agreement contains the entire agreement of the parties
with respect to the transactions contemplated hereby and there are no
representations, covenants or other agreements except as stated or referred to
herein.

 

5.7Assignability. This Agreement is not transferable or assignable by the
Subscriber except as may be provided herein.

 

5.8Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York relating to contracts entered
into and to be performed wholly within such State. The Subscriber hereby
irrevocably submits to the jurisdiction of any New York State court or United
States Federal court sitting in New York County over any action or proceeding
arising out of or relating to this Agreement or any agreement contemplated
hereby, and the Subscriber hereby irrevocably agrees that all claims in respect
of such action or proceeding may be heard and determined in such New York State
or Federal court. The Subscriber further waives any objection to venue in such
State and any objection to an action or proceeding in such State on the basis of
a non-convenient forum. The Subscriber further agrees that any action or
proceeding brought against the Company shall be brought only in New York State
or United States Federal courts sitting in New York County. THE SUBSCRIBER
AGREES TO WAIVE ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED
HEREBY.

5.9Amendments. The provisions of this Agreement may be amended at any time and
from time to time, and particular provisions of this Agreement may be waived,
with and only with an agreement or consent in writing signed by the Company and
by the Subscriber.

 

5.10Neutral Gender. The use in this Agreement of words in the male, female or
neutral gender are for convenience only and shall affect or control any
provisions of this Agreement.

 

5.11Captions. The Section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

5.12Confidentiality. The Subscriber acknowledges and agrees that any information
or data it has acquired from or about the Company, not otherwise properly in the
public domain, was received in confidence. The Subscriber agrees not to divulge,
communicate or disclose, except as may be required by law or for the performance
of this Agreement, or use to the detriment of the Company or for the benefit of
any other person or persons, or misuse in any way, any confidential information
of the Company, including any scientific, technical, trade or business secrets
of the Company and any scientific, technical, trade or business materials that
are treated by the Company as confidential or proprietary, including, but not
limited to, ideas, discoveries, inventions, developments and improvements
belonging to the Company and confidential information obtained by or given to
the Company about or belonging to third parties.

[Remainder of Page Left Intentionally Blank]

 
 

A. SUBSCRIPTION:

 

 

Number of Shares = __________ X $0.006 Total Purchase Price = $_______________

 

 

 

B. MANNER IN WHICH TITLE IS TO BE HELD (Please check One):

 



1 o  Individual 2 o  Joint Tenants with Rights of Survivorship UGMA ____________
(State)  3 o  Community Property  4 o  Tenants in Common  5 o 
Corporation/Partnership 6 o  IRA  7 o  Trust/Estate/Pension or  8 o  As a
Custodian for _____________ 9 o  Married with Separate Property 10 o  Keogh  11
o  Tenants by the Entirety  12 o  Other 



 

C. ACCREDITED INVESTOR REPRESENTATION:

 

Subscriber must complete and sign the Accredited Investor Questionnaire attached
as Annex A to this Agreement.

 

 

D. TITLE:

 

PLEASE GIVE THE EXACT AND COMPLETE NAME IN WHICH TITLE TO THE SECURITIES ARE TO
BE HELD:



IN WITNESS WHEREOF, the Subscriber has agreed to be bound by this Agreement by
executing below on the _______ day of , 2012.

 

 

Signature: ______________________________ Signature: __________________________

Name: _________________________________ Name: _____________________________

Title (if applicable)

 

 

Street Address:

City: __________________________ State: _________________ Zip:
__________________

Telephone: (_______) _____________________________________

Social Securities or Federal Tax ID No.:

 

***DO NOT WRITE BELOW DOTTED LINE***

------------------------------------------------------------------------------------------------------------------

 

 

ACCEPTED ON BEHALF OF THE COMPANY:

 

PERVASIP CORP.

 

By: _____________________________ Number of Shares:

Name: Paul Riss

Title: Chief Executive Officer

 

 
 

ANNEX A

 

ACCREDITED INVESTOR QUESTIONNAIRE

 

AAPPLICABLE TO INDIVIDUALS ONLY. Please answer the following questions
concerning your financial condition as an “accredited investor” (within the
meaning of Rule 501 of Regulation D). If the Investor is more than one
individual, each individual must initial an answer where the question indicates
a “yes” or “no” response, indicating to which individual it applies. The
Investor must answer “yes” in response to question 1, 2 or 3 below to be
considered an “accredited investor.” If the Investor is purchasing jointly with
his or her spouse, one answer may be indicated for the couple as a whole:

 

1.Does your net worth*, or joint net worth with your spouse, exceed $1,000,000?

 

Yes______No______

 

2.Did you have an individual income ** in excess of $200,000, or joint income
together with your spouse in excess of $300,000, in each of the two most recent
years (2009 and 2010) and do you reasonably expect to reach the same income
level in the current year (2011)?

 

Yes______No______

 

3.Are you an executive officer or director of PERVASIP Corp.?

 

Yes______No______

 

*For purposes hereof net worth shall be deemed to include ALL of your assets,
liquid or illiquid (including such items as home, furnishings, automobile and
restricted securities) MINUS any liabilities (including such items as home
mortgages and other debts and liabilities).

 

**For purposes hereof the term “income” is not limited to “adjusted gross
income” as that term is defined for federal income tax purposes, but rather
includes certain items of income which are deducted in computing “adjusted gross
income.” For investors who are salaried employees, the gross salary of such
investor, minus any significant expenses personally incurred by such investor in
connection with earning the salary, plus any income from any other source
including unearned income, is a fair measure of “income” for purposes hereof.
For investors who are self-employed, “income” is generally construed to mean
total revenues received during the calendar year minus significant expenses
incurred in connection with earning such revenues.

 

B.APPLICABLE TO CORPORATIONS, PARTNERSHIPS AND OTHER ENTITIES ONLY:

 

The Investor is an accredited investor because the Investor falls within at
least one of the following categories (Check all appropriate lines):

 

______(i) a bank as defined in Section 3(a)(2) of the Securities Act or a
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity;

 

______(ii) a broker-dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended;

 

______(iii) an insurance company as defined in Section 2(13) of the Securities
Act;

 

______(iv) an investment company registered under the Investment Company Act of
1940, as amended (the “Investment Company Act”) or a business development
company as defined in Section 29(a)(48) of the Investment Company Act;

 

______(v) a Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958, as amended;

 

______(vi) a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, where such plan has total assets
in excess of $5,000,000;

 

______(vii) an employee benefit plan within the meaning of Title 1 of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), where the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
ERISA, which is either a bank, savings and loan association, insurance company,
or registered investment adviser, or an employee benefit plan that has total
assets in excess of $5,000,000, or a self-directed plan the investment decisions
of which are made solely by persons that are accredited investors;

 

______(viii) a private business development company, as defined in Section
202(a)(22) of the Investment Advisers Act of 1940, as amended;

 

______(ix) an organization described in Section 501(c)(3) of the Internal
Revenue Code, a corporation, a Massachusetts or similar business trust, or a
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;

 

______(x) a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a “sophisticated” person, who has such knowledge and experience in financial
and business matters that he is capable of evaluating the merits and risks of
the prospective investment;

 

______(xi) an entity in which all of the equity investors are persons or
entities described above (“accredited investors”). ALL EQUITY OWNERS MUST
COMPLETE PART “A” ABOVE.

 

 

Subscriber(s):

 

 

Signature of Subscriber

 Print Name of Subscriber

Signature of Co- Subscriber (if any)

Print Name of Co- Subscriber